Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dohmen et al (US 2017/0215016).
Regarding claims 1 and 11, Dohmen et al disclose calibrating a monitoring device comprising wireless earpieces 102 to generate calibrated vital sign data comprising heartbeats using a calibration device in block 304. The wireless earpieces 102 adjust the calibration process by positioning the monitoring device in step 314 in a first position on a patient. Sensors 217 
Regarding claim 2, Dohmen et al disclose transceiver 216 transmits the vital sign data from the positioned monitoring device to the calibration device where the transceiver 216 coordinates communications and actions between the wireless earpieces 202.  
Regarding claim 3, Dohmen et al disclose at step 302, generating the calibrated data signal with the calibration device; and generating at step 314, the reposition signal with the calibration device.  
Regarding claim 4, Dohmen et al disclose at step 302, generating the calibrated data signal with the monitoring device; and generating at step 314, the reposition signal with the monitoring device.  
Regarding claims 5 and 12, Dohmen et al disclose displaying the calibrated data signal with a user interface 214 of the monitoring device; and displaying the reposition signal with the user interface 214 of the monitoring device. The monitoring device comprises a memory 212 configured to store the vital sign data. See paragraphs [0051] to [0054].  

Regarding claim 10, Dohmen et al disclose the calibrated data signal is generated based on a comparison of a value of the vital sign data measured and compared against to a data range comprising baseline data to determine variations and how to compensate or adjust the wireless earpieces 202 based on the sensor measurements. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dohmen et al (US 2017/0215016) in view of Chen et al (US 2014/0303524).

Chen et al teach using a template to calibrate sensor orientation measurements, see paragraph [0059] and [0062].
Regarding claims 6 and 13, Chen et al teach using a template device having markings connected to a monitoring device to position the monitoring device in the first position; and removing the template device from the positioned monitoring device prior to generating vital sign data. One of ordinary skill in the art would have found it obvious to combine the teaching of Chen et al with the monitoring system of Dohmen et al to calibrate the heartbeat vital sign data because the teaching are directed to analogous art and it would have been desirable to use a template to simplify the matching of a correctly placed sensor.
Allowable Subject Matter
Claims 7, 8 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
1/24/2022